Citation Nr: 1752976	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which denied service connection for tinnitus and bilateral hearing loss.

In June 2014, the Veteran filed his notice of disagreement, was issued a statement of the case in April 2016, and in May 2016 perfected his appeal to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Current bilateral hearing loss and tinnitus did not have their onset during active service, or within one year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he suffers from hearing loss and tinnitus as a result of acoustic trauma he suffered while serving in the Army as a loader which put him in close proximity to gun fire.  Based on the record, the Board concludes that the Veteran was exposed to loud noise during service..  He stated he began to suffer from hearing loss and tinnitus while still in the service and has difficulty understanding conversations without his hearing aids, but is not being treated for hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran's service treatment records are silent as to any complaints or diagnosis for hearing loss or tinnitus during service.  His reports of medical examination and history indicate that his hearing upon entrance and discharge were normal.  The Veteran has mentioned not having undergone a hearing examination upon discharge from service, but his service records contain audiological examinations upon entrance and discharge.  His January 1964 audiological examination upon entrance show that the Veteran's hearing thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 15,10,10, 15, and 10 dB respectively for the right ear, and -10, -10, 10, 5, and 10 dB respectively for his left ear.  His October 1966 audiological examination shows that the Veteran's hearing thresholds at 500, 1000, 2000, 3000 and 4000 Hz were 0, 0, 0, N/A and 10 dB respectively for the right ear, and 0, 0, 0, N/A, and 0 dB respectively for his left ear.

The Board notes that prior to January 1, 1967, auditory thresholds were recorded using American Standards Association (ASA) units.  In light of this, where necessary to facilitate data comparisons for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data as follows:

Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

Applying the conversion to ISO-ANSI units results in January 1964 auditory thresholds at 500, 1000, 2000, 3000 and 4000 Hz of 30, 20, 20, 25 and 15 dB respectively for the right ear, and 5, 0, 20, 15 and 15 dB respectively for the left ear; and October 1966 auditory thresholds at 500, 1000, 2000, 3000 and 4000 Hz of 15, 10, 10, N/A and 15 dB respectively for the right ear, and 15, 10, 10, NA and 5 dB respectively for the left ear.

The Veteran was afforded a VA examination in April 2014 which found that the Veteran's hearing thresholds for his right ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000Hz to be 50, 55, 75, 80, 85, 90, and 95 dB respectively for an average of 74 dB; and 45, 55, 75, 80, 85, 95, and 95 dB respectively for the left ear with an average of 74dB.  Both his right and left ears showed a speech discrimination of 96 percent using the Maryland CNC test.  The examiner noted that the Veteran was a fireman after service which exposed him to sirens from fire trucks and ambulances, and also enjoyed hunting as a civilian.  The examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or the result of an event in the military, citing normal hearing at the time of discharge with no threshold shifts, and the Veteran's medical history form upon separation wherein he noted that he did not suffer from hearing loss.  Additionally, the examiner stated that the hearing loss could be a result of presbycusis and occupational noise exposure.

Regarding the Veteran's tinnitus, the examiner opined that it is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss, and is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure as there are no documented complaints of tinnitus during service.

The Board finds the VA examination report to be the most probative evidence of record.  The examiner reviewed the claims file including both audiological examinations from January 1964 and October 1966, provided the Veteran with a new examination, and issued a fully informed, and well-reasoned opinion.  

The Veteran has stated that his hearing loss and tinnitus began in service, and while he is competent to opine as to these observable symptoms, the Board finds that the evidence of record outweighs his assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence in the service records of any complaint or treatment for hearing loss or tinnitus and in fact, the Veteran's reports of medical examination do not mention any issues regarding his hearing upon entrance into service or at separation.  The Veteran's audiological tests show no meaningful threshold shifts during service, and the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of service, and may be attributable to his post-service occupation as a fireman or simply a result of aging.

Significantly, in his report of medical history for separation from service, the Veteran indicated that he had never had hearing loss or ear trouble.  This report is detailed as he reported that he had had swollen joints and mumps and it was annotated that he fell on his left knee in basic training with no sequels and had uncomplicated mumps in childhood.  If the Veteran had any other symptoms it is reasonable to assume that he would have reported them at that time.  The Board finds the report of medical history more probative than the Veteran's more recent statements as that report was made at the time in question and unaffected by the passage of time.  

Additionally, there is no evidence of record that the Veteran's hearing loss or tinnitus manifested within a year after separation from service.  The Veteran has not sought treatment for hearing loss from the VA or any private physician, and the first  evidence of record other than the Veteran's lay assertions of a bilateral hearing loss and tinnitus occur during his 2014 VA examination, many years after service.  Therefore, presumptive service connection is not for application. 
 
The Board has not ignored the Veteran's belief that his hearing loss and tinnitus were the result of his exposure to hazardous military noise, however, the question of an actual association between his hearing loss and tinnitus, diagnosed many years after his separation from service, and his hazardous military noise exposure is a medical question too complex for lay person to competently address.  See 38 C.F.R. § 3.159 (a); see Jandreau, 492 F.3d at 1377.  The Veteran has not provided evidence that he has any expertise in the area of causation of hearing loss or tinnitus.

Based on the foregoing, the Board finds the preponderance of evidence is against a finding that the Veteran's current hearing loss and tinnitus are at least as likely as not etiologically related to his hazardous military noise exposure.  Hence, the appeal must be denied as to these claims.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


